Exhibit 10.4
INVACARE CORPORATION
DEFERRED COMPENSATION PLUS PLAN

 



--------------------------------------------------------------------------------



 



INVACARE CORPORATION
DEFERRED COMPENSATION PLUS PLAN
(Effective January 1, 2005)
Table of Contents

              Page  
 
       
ARTICLE I
    1  
 
       
INTRODUCTION
    1  
1.1 Name of Plan
    1  
1.2 Purposes of Plan
    1  
1.3 “Top Hat” Pension Benefit Plan
    1  
1.4 Plan Unfunded
    1  
1.5 Effective Date
    1  
1.6 Administration
    2  
 
       
ARTICLE II
    3  
 
       
DEFINITIONS AND CONSTRUCTION
    3  
2.1 Definitions
    3  
2.2 Number and Gender
    9  
2.3 Headings
    9  
 
       
ARTICLE III
    10  
 
       
PARTICIPATION AND ELIGIBILITY
    10  
3.1 Participation
    10  
3.2 Commencement of Participation
    10  
3.3 Cessation of Active Participation
    10  
3.4 Protective Measures
    10  
 
       
ARTICLE IV
    11  
 
       
CONTRIBUTIONS AND VESTING
    11  
4.1 Deferrals by Participants
    11  
4.2 Effective Date of Participation and Deferral Election Form
    12  
4.3 Modification or Revocation of Election by Participant
    12  
4.4 Matching Contributions
    12  
4.5 Make Whole IQC Contributions
    12  
4.6 Discretionary Contributions
    12  
4.7 Suspension of Contributions
    13  
4.8 Vesting
    13  
4.9 Suspension and Forfeiture Following Accelerated Distribution of
Grandfathered Deferrals
    13  
 
       
ARTICLE V
    14  
 
       
ACCOUNTS
    14  
5.1 Establishment of Bookkeeping Accounts
    14  
5.2 Subaccounts
    14  
5.3 Earnings Elections
    14  
5.4 Hypothetical Accounts and Creditor Status of Participants
    15  
5.5 Investments
    15  
 
       
ARTICLE VI
    16  
 
       
PAYMENT OF ACCOUNT
    16  
6.1 Timing of Distribution of Accounts
    16  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
6.2 Adjustment for Investment Gains and Losses Upon a Distribution
    16  
6.3 Form of Payment
    16  
6.4 Change in Date or Form of Distribution
    17  
6.5 Transition Elections
    18  
6.6 Designation of Beneficiaries
    18  
6.7 Change of Beneficiary Designation
    18  
6.8 No Beneficiary Designation
    18  
6.9 Withdrawals for Unforeseeable Emergency
    19  
6.10 Withholding
    19  
 
       
ARTICLE VII
    20  
 
       
ADMINISTRATION
    20  
7.1 Committee
    20  
7.2 General Powers of Administration
    20  
7.3 Indemnification of Committee
    21  
 
       
ARTICLE VIII
    22  
 
       
DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION
    22  
8.1 Claims
    22  
8.2 Claim Decision
    22  
8.3 Request for Review of a Denied Claim
    23  
8.4 Review of Decision
    23  
8.5 Discretionary Authority
    24  
 
       
ARTICLE IX
    25  
 
       
AMENDMENT AND TERMINATION
    25  
9.1 Power to Amend or Terminate
    25  
9.2 Distribution Upon Plan Termination
    25  
 
       
ARTICLE X
    27  
 
       
MISCELLANEOUS
    27  
10.1 Plan Not a Contract of Employment
    27  
10.2 Non-Assignability of Benefits
    27  
10.3 Severability
    27  
10.4 Governing Laws
    27  
10.5 Binding Effect
    27  
10.6 Entire Agreement
    27  
10.7 No Guaranty of Tax Consequences
    28  

 ii

 



--------------------------------------------------------------------------------



 



INVACARE CORPORATION
DEFERRED COMPENSATION PLUS PLAN
(Effective January 1, 2005)
ARTICLE I
INTRODUCTION
          1.1 Name of Plan.
          Invacare Corporation (the “Company”) hereby adopts the Invacare
Corporation Deferred Compensation Plus Plan (the “Plan”).
          1.2 Purposes of Plan.
          The purposes of the Plan are to provide deferred compensation for a
select group of management or highly compensated Employees and to provide
eligible Employees the opportunity to defer receipt of a portion of Base Salary,
Bonus Compensation and/or other compensation.
          1.3 “Top Hat” Pension Benefit Plan.
          The Plan is an “employee pension benefit plan” within the meaning of
ERISA Section 3(2). The Plan is maintained, however, for a select group of
management or highly compensated employees and, therefore, is exempt from Parts
2, 3 and 4 of Title 1 of ERISA. The Plan is not intended to qualify under Code
Section 401(a).
          1.4 Plan Unfunded.
          The Plan is unfunded. All benefits will be paid from the general
assets of the Company, which will continue to be subject to the claims of the
Company’s creditors. No amounts will be set aside for the benefit of Plan
Participants or their Beneficiaries.
          1.5 Effective Date.
          The Company maintains the Invacare Corporation 401(k) Plus Benefit
Equalization Plan (“Prior Plan”) which relates to certain deferred compensation
amounts which were deferred, earned and vested on or prior to December 31, 2004,
plus earnings and losses attributable thereto. Such amounts remain subject to
all terms and provisions of the Prior Plan which are not intended to be modified
by the terms hereof, or otherwise materially modified, so as to allow such
amounts to be exempt from Code Section 409A.
          The Company now establishes the Invacare Corporation Deferred
Compensation Plus Plan, effective January 1, 2005, which relates to (i) amounts
deferred after December 31, 2004, and (ii) any amounts previously deferred under
the Prior Plan but which were not vested prior to January 1, 2005 (all
liabilities with respect to such amounts being hereby transferred to this Plan),
plus earnings and losses attributable thereto. The Plan is effective as of the
Effective Date; provided, however, that in general this document reflects the
provisions of the Plan in effect for periods on and after January 1, 2009. For
the period between the Effective Date and

1



--------------------------------------------------------------------------------



 



January 1, 2009, the Plan was operated in good faith compliance with Code
Section 409A and applicable transition guidance and relief thereunder (including
but not limited to Notice 2007-86), but this document is not intended to fully
reflect the operation of the Plan during such period.
          1.6 Administration.
          The Plan shall be administered by the Committee or its delegates, as
set forth in Section 7.1.

2



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS AND CONSTRUCTION
          2.1 Definitions.
          For purposes of the Plan, the following words and phrases shall have
the respective meanings set forth below, unless their context clearly requires a
different meaning:

  (a)   “Account” means the bookkeeping account or accounts maintained by the
Company to reflect the Participant’s Base Salary Deferrals, Bonus Deferrals,
Matching Contributions, IQC Contributions, Discretionary Contributions and Prior
Plan Unvested Amounts, together with all earnings, gains and losses thereon.
Accounts shall be further denominated as Retirement Accounts or In-Service
Distribution Accounts.     (b)   “Affiliate” means any corporation or business
organization during any period during which it would be treated, together with
the Company, as a single employer for purposes of Code Sections 414(b) or (c).  
  (c)   “Base Salary” means the base rate of cash compensation, including
commissions, paid by the Company to or for the benefit of a Participant for
services rendered or labor performed while a Participant, including base pay a
Participant could have received in cash in lieu of (i) deferrals pursuant to
Section 4.1 and (ii) contributions made on his behalf to any qualified plan
maintained by the Company or to any cafeteria plan under Code Section 125
maintained by the Company.     (d)   “Base Salary Deferral” means the amount of
a Participant’s Base Salary which the Participant elects to have withheld
hereunder and credited to his Account pursuant to Section 4.1.     (e)  
“Beneficiary” means the person or persons designated by the Participant in
accordance with Section 6.6 or, in the absence of an effective designation, the
person or entity described in Section 6.8.     (f)   “Board” means the Board of
Directors of the Company.     (g)   “Bonus Compensation” means the amount that
is awarded to a Participant for a Plan Year under any bonus arrangement
maintained by the Company and is “performance-based compensation” under Code
Section 409A.     (h)   “Bonus Deferral” means the amount of a Participant’s
Bonus Compensation which the Participant elects to have withheld hereunder and
credited to his Account pursuant to Section 4.1.

3



--------------------------------------------------------------------------------



 



  (i)   “Change of Control” means the first time on which, after the Effective
Date:

  (i)   There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as adopted under the Securities
Exchange Act of 1934, as amended, disclosing the acquisition, in a transaction
or series of transactions, by any person (as the term “person” is used in
Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), other than (1) A. Malachi Mixon and/or any Affiliate of A. Malachi
Mixon, (2) Invacare or any of its subsidiaries, (3) any employee benefit plan or
employee stock ownership plan or related trust of Invacare or any of its
subsidiaries, or (4) any person or entity organized, appointed or established by
Invacare or any of its subsidiaries for or pursuant to the terms of any such
plan or trust, of such number of shares of Invacare as entitles that person to
exercise 30% or more of the voting power of Invacare in the election of
Directors; or     (ii)   During any period of 24 consecutive calendar months,
individuals who at the beginning of such period constitute the Directors of
Invacare cease for any reason to constitute at least a majority of the Directors
of Invacare unless the election of each new Director of Invacare (over such
period) was approved or recommended by the vote of at least two-thirds of the
Directors of Invacare then still in office who were Directors of Invacare at the
beginning of the period; or     (iii)   There is a merger, consolidation,
combination (as defined in Section 1701.01(Q), Ohio Revised Code), majority
share acquisition (as defined in Section 1701.01(R), Ohio Revised Code), or
control share acquisition (as defined in Section 1701.01(Z)(1), Ohio Revised
Code, or in Invacare’s Articles of Incorporation) involving Invacare and, as a
result of which, the holders of shares of Invacare prior to the transaction
become, by reason of the transaction, the holders of such number of shares of
the surviving or acquiring corporation or other entity as entitles them to
exercise less than fifty percent (50%) of the voting power of the surviving or
acquiring corporation or other entity in the election of Directors; or     (iv)
  There is a sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Invacare, but only if the

4



--------------------------------------------------------------------------------



 



      transferee of the assets in such transaction is not a subsidiary of
Invacare; or

  (v)   The shareholders of Invacare approve any plan or proposal for the
liquidation or dissolution of Invacare, but only if the transferee of the assets
of Invacare in such liquidation or dissolution is not a subsidiary of Invacare.

      If an event described in any of Clauses (a), (b), (c), (d), and (e)
occurs, a Change of Control shall be deemed to have occurred for all purposes of
this Agreement and that Change of Control shall be irrevocable.     (j)   “Code”
means the Internal Revenue Code of 1986, as amended. In general, a reference to
the Code will include all lawful regulations and pronouncements promulgated
thereunder, including without limitation, all applicable transition relief with
respect to Code Section 409A.     (k)   “Committee” means the administrative
committee named to administer the Plan pursuant to Section 7.1.     (l)  
“Company” means Invacare Corporation and any successor thereto.     (m)  
“Deferral Period” means the period of time for which a Participant elects to
defer receipt of the Base Salary Deferrals and Bonus Deferrals credited to such
Participant’s In-Service Account(s).     (n)   “Directors” means the Board of
Directors of the Company.     (o)   “Disability” means, with respect to any
Participant, that such Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, either
(i) unable to engage in any substantial gainful activity, or (ii) receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company. Without limitation,
for purpose of this Plan, a Participant will be deemed to have a Disability if
the Participant is determined to be totally disabled by the Social Security
Administration, or is determined to be disabled in accordance with a disability
insurance program of the Company or any Affiliate (provided that the definition
of disability applied under such disability insurance program complies with the
requirements of Section 409A).

5



--------------------------------------------------------------------------------



 



  (p)   “Discretionary Contribution” means the Company’s contribution, if any,
made pursuant to Section 4.6.     (q)   “Effective Date” means January 1, 2005,
except where a different date is specifically set forth.     (r)   “Employee”
means any common-law employee of the Company or any Affiliate.     (s)   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended. In
general, a reference to ERISA will include all lawful regulations and
pronouncements promulgated thereunder.     (t)   “401(k) Plan” means the
Invacare Retirement Savings Plan, as in effect on January 1, 2005, and as
amended from time to time thereafter.     (u)   “In-Service Distribution
Accounts” means an Account(s) to which a Participant’s Base Salary Deferrals and
Bonus Deferrals are credited pursuant to the terms of the Plan and the election
of a Participant. Each of a Participant’s In-Service Distribution Accounts is
distributable in a future calendar year which is not less than two (2) years
following the end of the Plan Year in which the deferral of compensation was
made and which is selected by the Participant pursuant to Section 4.1 hereof. A
Participant may have up to two (2) In-Service Distribution Accounts under the
Plan at any one time.     (v)   “IQC Contributions” means the amount, if any, of
Invacare Quarterly Contributions made by the Company under the 401(k) Plan for a
Plan Year.     (w)   “Key Employee” means a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i). For purposes of this Plan, “Key
Employees” will be identified on the basis of the 12 month period ending each
December 31 and each such identification will apply during the 12 month period
commencing on the succeeding April 1.     (x)   “Make Whole IQC Contribution”
means a contribution equal to the Invacare Quarterly Contribution that would
have been made to the 401(k) Plan for a Participant but for the limitation on
compensation contained in Code Section 401(a)(17).     (y)   “Matching
Contribution” means the matching amount, as determined by the Company each year,
that would be credited to the Participant’s Account based on Base Salary
Deferrals and

6



--------------------------------------------------------------------------------



 



      Bonus Deferrals under the 401(k) Plan if such deferrals had been deferred
by the Participant into the 401(k) Plan (but without regard to the limitations
of Code Sections 401(a)(17), 415 or other relevant limitations under the Code),
reduced by the actual matching contributions made on deferrals under the 401(k)
Plan. Any Matching Contribution shall be credited by the Company to the
Retirement Account of each Participant at such time or times as the Company
determines.     (z)   “Participant” means each Employee who has been selected
for participation in the Plan, who has become a Participant pursuant to
Article III and who retains an Account under this Plan.     (aa)  
“Participation and Deferral Election Form” means the written agreement pursuant
to which the Participant elects the amount of his Base Salary and/or his Bonus
Compensation to be deferred pursuant to the Plan, the Account to which such
deferrals are to be credited, the Deferral Period, if applicable, the deemed
investment of amounts deferred and the time and form of payment of such amounts
and such other matters as the Committee shall determine from time to time.    
(bb)   “Plan” means the Invacare Corporation Deferred Compensation Plus Plan, as
in effect on the Effective Date, and as amended from time to time hereafter.    
(cc)   “Plan Year” means the 12-consecutive month period commencing January 1 of
each year ending on the following December 31.     (dd)   “Prior Plan Unvested
Amounts” means any unvested amount credited to a Participant’s Account under the
Invacare Corporation 401(k) Benefit Equalization Plus Plan as of December 31,
2004 which is transferred to the Participant’s Retirement Account under this
Plan on or after the Effective Date.     (ee)   “Retirement” means a
Participant’s Termination of Employment after the attainment of age fifty-five
(55) and completion of ten (10) Years of Service or more.     (ff)   “Retirement
Account” means an Account to which Base Salary Deferrals and Bonus Deferrals are
credited pursuant to the terms of the Plan and the election of a Participant. A
Participant’s Retirement Account shall also be credited with any Matching
Contributions, Make Whole IQC Contributions, Profit Sharing Contributions and
Discretionary Contributions creditable to a Participant under the terms of the
Plan. A Participant’s Retirement Account is generally payable upon his
Retirement.

7



--------------------------------------------------------------------------------



 



  (gg)   “Termination of Employment” means the separation from service of a
Participant from the Company and all Affiliates for any reason, which includes:

  (i)   a voluntary resignation;     (ii)   involuntary discharge for any
reason, with or without cause;     (iii)   Retirement;     (iv)   death;     (v)
  a leave of absence (including military leave, sick leave, or other bona fide
leave of absence) but only at the point that such leave exceeds the greatest of
(i) six months, (ii) the period for which the Participant’s right to
reemployment is guaranteed either by statute or by contract, or (iii) 12 months
if such leave constitutes sick leave arising by reason of an injury to, or
sickness of, the Participant, which, in either case, involves a medically
determinable physical or mental impairment that (y) is expected to result in
death or to last for a continuous period of not less than 6 months, and
(z) renders the Participant unable to perform the duties of his position of
employment or any substantially similar position of employment; or     (vi)   a
permanent decrease in the Participant’s service to a level that is no more than
twenty percent (20%) of its prior level.

In determining whether a Termination of Employment has occurred, this definition
shall be interpreted in accordance with regulations under Code Section 409A,
with respect to separation from service, including, without limitation, whether
it is reasonably anticipated that no further services will be performed by the
Participant after a certain date or that the level of bona fide services the
Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services less than 36 months).
The transfer of a Participant from the Company to an Affiliate or from an
Affiliate to the Company or another Affiliate shall not constitute a Termination
of Employment for purposes of this Plan. In addition, without limiting the
generality of the foregoing, in

8



--------------------------------------------------------------------------------



 



determining Affiliates for purposes of applying this definition of Termination
of Employment, the usual “at least 80%” standard in Code Section 1563(a)(1),
(2) and (3) shall read “at least 50%” (or, where the Compensation Committee has
determined that there is a good business reason for such lower limit, “at least
20%”) for purposes of construing Code Sections 414(b) and 414(c).

  (hh)   “Unforeseeable Emergency” means a severe financial hardship to a
Participant within the meaning of Code Section 409A resulting from: (i) an
illness or accident of the Member or the Member’s spouse or dependent (as
defined in Code Section 152 without regard to Code Sections 152(b)(1), (b)(2)
and (d)(1)(B)); (ii) loss of the Participant’s property due to casualty; or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.     (ii)   “Valuation
Date” means each business day.     (jj)   “Years of Service” shall have the same
meaning as in the 401(k) Plan.

          2.2 Number and Gender.
          Wherever appropriate herein, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.
          2.3 Headings.
          The headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the rest of
the Plan, the text shall control.

9



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION AND ELIGIBILITY
          3.1 Participation.
          Participants in the Plan are those Employees who are (a) subject to
the income tax laws of the United States, (b) members of a select group of
highly compensated or management Employees, and (c) selected by the Committee or
its delegates, in its sole discretion, as Participants. The Committee shall
notify each Participant of his selection as a Participant. An Employee who
satisfies the eligibility requirements set forth in subsections (a) and
(b) shall remain eligible to continue participation in the Plan for each Plan
Year following his selection by the Committee as a Participant unless the
Committee shall determine otherwise.
          3.2 Commencement of Participation.
          Except as provided in the following sentence, an Employee shall become
a Participant effective as of the first day of the Plan Year following the date
on which his Participation and Deferral Election Form becomes effective.
          3.3 Cessation of Active Participation.
          Notwithstanding any provision herein to the contrary, an individual
who has become a Participant in the Plan shall cease to be a Participant
hereunder, effective as of such date as may be designated by the Committee,
provided that for purposes of ceasing Base Salary Deferrals and Bonus Deferrals,
such date may only occur as of the end of a Plan Year, except to the extent
otherwise permitted under Code Section 409A. Any such Committee action shall be
communicated to such Participant prior to the effective date of such action.
          3.4 Protective Measures.
          If the Administrator determines, in its sole discretion, that a
Participant is not, or may not be, a member of a “select group of management or
highly compensated employees” within the meaning of Section 201(2), 301(a)(3),
401(a)(1) or 4021(b)(6) of ERISA, then the Administrator may, in its sole
discretion, terminate the Participant’s participation in the Plan as of the last
day of the then current Plan Year. Such Participant’s deferral election(s) shall
also be cancelled as of the last day of such Plan Year. Such termination of
participation shall not impact the time and form of payment of the amounts
credited to such Participant’s Accounts, which will be distributed by the
Company in accordance with the other provisions hereof.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
CONTRIBUTIONS AND VESTING
          4.1 Deferrals by Participants.
          No later than the last day of the Plan Year immediately preceding the
Plan Year to which the Participation and Deferral Election Form relates, a
Participant who elects to make Base Salary Deferrals must file with the
Committee a Participation and Deferral Election Form pursuant to which such
Participant elects to make Base Salary Deferrals.
          A Participant must file a Participation and Deferral Election Form to
make Bonus Deferrals at a time prescribed by the Committee which time shall be
not later than six (6) months before the end of the 12 month period over which
the services upon which the Bonus Compensation is based are performed, provided
that in no event may an election to defer be made after such Bonus Compensation
to which the Bonus Deferral relates has become readily ascertainable.
          A deferral election will be irrevocable as of the last permissible
date for making such election, as described in this Section 4.1.
          A Participant shall be entitled to defer a whole percent of his Base
Salary or Bonus Compensation, subject to a maximum deferral of fifty percent
(50%) of Base Salary and one hundred percent (100%) of Bonus Compensation.
          At the time a Participant completes a Participation and Deferral
Election Form, he shall elect to have his Base Salary Deferrals and Bonus
Deferrals credited to a Retirement Account or an In-Service Distribution
Account.
          An election to have amounts credited to an In-Service Distribution
Account shall specify the Deferral Period applicable to such amounts by
specifying the calendar year in which payment of amounts in such In-Service
Distribution Account shall be made or shall commence to be made in accordance
with Section 6.1, which shall be no sooner than two full years following the
Plan Year to which such deferrals relate and whether the distribution is to be
paid in a lump sum or in annual installments amortized over a specified period
of years not to exceed five (5) years in accordance with Section 6.3(b). A
Participant shall be permitted a maximum of two In-Service Distribution Accounts
in existence at any time. Once a Participant has two In-Service Distribution
Accounts established, he may make further In-Service Distribution elections only
if the amount subject to such further elections can be properly allocated to an
existing In-Service Distribution Account. In the event an election to have
amounts credited to an In-Service Distribution Account fails to specify a valid
Deferral Period, then any amounts subject to such election shall be credited to
an In-Service Distribution Account with a Deferral Period of two full years
following the Plan Year to which the deferrals relate. If the Participant
already has two existing In-Service Distribution Accounts, the amounts subject
to the election shall be credited to the Account that has a remaining Deferral
Period that is closest to but not less than two years.

11



--------------------------------------------------------------------------------



 



          Base Salary Deferrals will be credited to the Account of each
Participant as soon as practicable following each pay date, if and to the extent
that the Participant earned such Base Salary as an Employee for such pay date.
Bonus Deferrals will be credited to the Account of each Participant not later
than the last day of the month in which such Bonus Compensation otherwise would
have been paid to the Participant in cash, provided that if the Participant has
incurred a Termination of Employment at the time the Bonus Compensation would
otherwise have been paid, the Bonus Deferral shall be immediately distributed
from the Plan if the Participant has received full distribution of his Account;
otherwise, it shall be credited to the Plan and paid in accordance with the
timing and form of payment otherwise applicable to such Participant’s Retirement
Account.
          4.2 Effective Date of Participation and Deferral Election Form.
          Except as provided below with respect to a new Participant, a
Participant’s Participation and Deferral Election Form shall become effective on
the first day of the Plan Year to which it relates. If an Employee fails to
timely complete a Participation and Deferral Election Form in accordance with
Section 4.1, the Employee shall be deemed to have elected not to make Base
Salary Deferrals and/or Bonus Deferrals for such Plan Year.
          4.3 Modification or Revocation of Election by Participant.
          Subject to Section 6.10, a Participant may not prospectively change
the amount of his Base Salary Deferrals or Bonus Deferrals during a Plan Year.
Unless required or permitted by law, under no circumstances may a Participant’s
Participation and Deferral Election Form be made, modified or revoked
retroactively.
          4.4 Matching Contributions.
          Each Participant who elects to make Base Salary Deferrals and/or Bonus
Deferrals to the Plan and who has completed at least six (6) months of service
with the Company or any Affiliate will receive Matching Contributions in
accordance with the applicable matching contribution percentage formula provided
under the 401(k) Plan. Matching Contributions will be credited to the
Participant’s Retirement Account at such time or times as the Company shall
determine.
          4.5 Make Whole IQC Contributions.
          Each year, the Retirement Account of each eligible Participant shall
be credited with the Make Whole IQC Contribution, if any, to which he is
entitled under Section 2.1(x).
          4.6 Discretionary Contributions.
          For each Plan Year, the Retirement Account of each eligible
Participant shall be credited with such Discretionary Contribution, if any, as
is determined by the Company for such Plan Year at such time or times as the
Company shall determine.

12



--------------------------------------------------------------------------------



 



          4.7 Suspension of Contributions.
          Anything contained herein to the contrary notwithstanding, if a
Participant receives a distribution from the Plan due to an Unforeseeable
Emergency, any existing deferral election(s) made under Section 4.1 shall be
cancelled. Any future deferral election made under Section 4.1 shall apply only
to Base Salary or Bonus Compensation that would otherwise be payable at least
six (6) months after receipt of such distribution. If required by the terms of
the 401(k) Plan, if a Participant receives a hardship distribution under the
401(k) Plan, he shall have any existing deferral election(s) made under
Section 4.1 cancelled. Any future deferral election made under Section 4.1 shall
apply only to Base Salary or Bonus Compensation that would otherwise be payable
at least six (6) months after receipt of such distribution.
          4.8 Vesting.
          A Participant shall be 100% vested at all times in that portion of his
Account which is attributable to Base Salary Deferrals and Bonus Deferrals.
Matching Contributions, Make Whole IQC Contributions, Discretionary
Contributions and Prior Plan Unvested Amounts shall vest in accordance with the
vesting schedule contained in the 401(k) Plan. Notwithstanding the foregoing,
all Matching Contributions, Make Whole IQC Contributions, Profit Sharing
Contributions and Discretionary Contributions shall be 100% vested immediately
upon a Change in Control or a Participant’s Disability. Any provisions of the
Plan relating to the distribution of a Participant’s Account shall mean only the
vested portion of such Account. Since the Plan is unfunded, the portion of a
Participant’s Account which is not vested and therefore not distributed with the
vested portion of his Account shall remain property of the Company and shall not
be allocated to the Accounts of other Participants or otherwise inure to their
benefit.
          4.9 Suspension and Forfeiture Following Accelerated Distribution of
Grandfathered Deferrals.
          If a Participant elects to receive an accelerated distribution from
the Participant’s account under the Invacare Corporation 401(k) Plus Benefit
Equalization Plan, he shall forfeit the unvested portion of his Account under
the Plan and shall be suspended from making future deferral elections under
Section 4.1 for the two (2) consecutive Plan Years which begin on or after the
date of such distribution, although any existing deferral election(s) under
Section 4.1 for the Plan Year in which such accelerated distribution is taken
shall remain in force.

13



--------------------------------------------------------------------------------



 



ARTICLE V
ACCOUNTS
          5.1 Establishment of Bookkeeping Accounts.
          A separate bookkeeping Account or Accounts shall be maintained for
each Participant. Such Account(s) shall be credited with the Base Salary
Deferrals and Bonus Deferrals made by the Participant pursuant to Section 4.1,
Matching Contributions made by the Company pursuant to Section 4.4, Make Whole
IQC Contributions made pursuant to Section 4.5, Discretionary Contributions made
pursuant to Section 4.6 and any Prior Plan Unvested Amount credited (or charged,
as the case may be) with the hypothetical investment results determined pursuant
to Section 5.3, and charged with distributions made to or with respect to a
Participant.
          5.2 Subaccounts.
          Within each Participant’s bookkeeping Account, separate subaccounts
shall be maintained to the extent necessary or desirable for the administration
of the Plan. At a minimum, a Retirement Account shall be maintained for
distributions to be made upon a Participant’s Retirement or other Termination of
Employment and an In-Service Distribution Account shall be maintained for
distributions to be made upon expiration of each Deferral Period selected by the
Participant under Section 4.1.
          5.3 Earnings Elections.
          Amounts credited to a Participant’s Account shall be credited or
charged with earnings and losses based on hypothetical investments elected by
the Participant. A Participant may elect different investment allocations for
new contributions and existing Account balances. Only whole percentages may be
elected, the minimum percentage for any allocation is 1%, and the total
elections must allocate 100% of all new contributions and 100% of all existing
Account balances. Investment elections may be changed daily, in accordance with
procedures established by the Committee. The hypothetical investment
alternatives and the procedures relating to the election of such investments,
other than those set forth in this Section 5.3, shall be determined by the
Committee from time to time. A Participant’s Account shall be adjusted as of
each Valuation Date to reflect investment gains and losses.
          Notwithstanding the foregoing provisions of this Section 5.3, if
investment in Invacare stock is permitted hereunder, the Company in its sole
discretion, shall have the authority to place such restrictions upon the
investment directions of any person who is subject to Section 16(b) of the
Securities Exchange Act of 1934 as amended (“Insider”) as shall be appropriate
to comply with such section. Such restrictions shall include, but shall not be
limited to the following: Insiders shall be permitted to submit investment
directions relating to Invacare stock only on a “semi-annual date” which is no
less than six (6) months after the date of the most recent investment direction
received from such Insider relating to Invacare Stock. For purposes of this
Section 5.3, the term “semi-annual date” shall mean a date which is within the
period that begins the third business day following the date on which the
Company’s first fiscal quarter and

14



--------------------------------------------------------------------------------



 



third fiscal quarter summary statements of sales and earnings shall be released
and which ends on the twelfth business day following such release date.
          5.4 Hypothetical Accounts and Creditor Status of Participants.
          The Accounts established under this Article V shall be hypothetical in
nature and shall be maintained for bookkeeping purposes only. Neither the Plan
nor any of the Accounts (or subaccounts) shall hold any actual funds or assets.
The payments to a Participant, his Beneficiary or any other distributee
hereunder shall be made from assets of the Company which shall continue, at all
times, to be a part of the general unrestricted assets of the Company. The right
of any person to receive one or more payments under the Plan shall be an
unsecured claim against the general assets of the Company. Any liability of the
Company to any Participant, former Participant, or Beneficiary with respect to a
right to payment shall be based solely upon contractual obligations created by
the Plan. Neither the Company, the Board, nor any other person shall be deemed
to be a trustee of any amounts to be paid under the Plan. Except as provided in
Section 5.5, nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company and a Participant, former
Participant, Beneficiary, or any other person.
          5.5 Investments.
          The Company may, in its sole discretion, acquire insurance policies,
annuities or other financial vehicles for the purpose of providing future assets
to the Company to meet its anticipated liabilities under the Plan. Such
policies, annuities, or other acquired assets, shall at all times be and remain
unrestricted general property and assets of the Company or property of a trust
established pursuant to this Plan. Participants and Beneficiaries shall have no
rights, other than as general creditors, with respect to any such policies,
annuities or other acquired assets. Furthermore, the Company may establish a
trust to hold such policies, annuities or other acquired assets, to be used to
make, or reimburse the Company for, payments to the Participants or
Beneficiaries of all or part of the benefits under this Plan, provided, however,
that the trust assets shall at all times remain subject to the claims of general
creditors of the Company in the event of its insolvency. In the event that a
trust is established under this section, the Company shall remain liable for
paying the benefits under this Plan. However, any payment of benefits to a
Participant or Beneficiary made by the trust shall satisfy the Company’s
obligation to make such payment to such person.

15



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF ACCOUNT
          6.1 Timing of Distribution of Accounts.
          Distribution of a Participant’s entire Account (including any
undistributed In-Service Distribution Accounts) shall be made or shall commence
to be made as soon as practicable, but no later than 90 days, following the
Participant’s Retirement or other Termination of Employment or death. Prior to a
Participant’s Termination of Employment, distribution of a Participant’s
In-Service Distribution Account(s) shall be made or shall commence to be made as
soon as practicable after, but no later than 90 days following the expiration of
the Deferral Period selected by the Participant for such Account(s).
Notwithstanding the foregoing, if a Participant is a Key Employee, in the event
of distribution upon Termination of Employment (for reasons other than death),
actual payment of the Participant’s Accounts shall not occur prior to the first
day of the seventh month following the Termination of Employment.
          6.2 Adjustment for Investment Gains and Losses Upon a Distribution.
          For purposes of any distributions hereunder, the value of a
Participant’s Account shall be determined as of the Valuation Date immediately
preceding the time such distribution is to be made.
          6.3 Form of Payment.

  (a)   In general, all distributions hereunder shall be made in the form of a
single lump sum payment. Notwithstanding the foregoing, at the time a
Participant makes his first deferral election hereunder, a Participant may elect
that if his Account is payable by reason of Retirement, payment shall be made in
a lump sum or in annual installments amortized over a period of years not to
exceed fifteen (15) years. Gains and losses on the unpaid balance shall continue
to be credited or charged to the Account in accordance with the provisions of
Section 5.3. Each annual installment shall be equal to the value of the Account
as of the Valuation Date immediately preceding the date of payment divided by
the number of installments remaining.     (b)   Except as provided below, a
Participant’s In-Service Distribution Account(s) shall be paid in one of the
following forms as elected by the Participant:

  (i)   A lump sum amount which is equal to the applicable Account balance; or

16



--------------------------------------------------------------------------------



 



  (ii)   Annual installments amortized over a period of years not to exceed five
(5) years. Gains and losses on the unpaid balance shall continue to be credited
or charged to the Account in accordance with the provisions of Section 5.3. Each
annual installment shall be equal to the value of the Account as of the
Valuation Date immediately preceding the date of payment divided by the number
of installments remaining.

          Notwithstanding the form elected, if at the time of distribution by
reason of Termination of Employment, a Participant’s total Account value under
the Plan and all similar arrangements that would constitute a single
nonqualified deferred compensation plan as defined under Treasury
Regulation 1.409A-1(c)(2) is not more than the amount specified in Code
Section 402(g)(1)(B), as adjusted from time to time, then the benefit shall be
paid in a single lump sum as soon as practicable but no later than 90 days
following the distribution event; provided, however, that if a Participant is a
Key Employee, payment of the Participant’s Accounts for reasons other than death
shall not occur prior to the first day of the seventh month following the
Termination of Employment.
          6.4 Change in Date or Form of Distribution.
          In general, the form of payment elected by a Participant with respect
to his Retirement Account shall be determined by the Participant’s election made
at the time he makes his initial deferral election hereunder. Furthermore, the
time and form of payment of any In-Service Distribution Account shall be
determined by the Participant’s election made at the time he first elects such
In-Service Distribution Account. Notwithstanding the foregoing, a Participant
may elect one time to change the form of payment of his Retirement Account or
the time and form of payment of his In-Service Distribution Account. Any such
revised election shall be made by submitting such election in the form
determined by the Committee and shall be subject to the following rules:

  (a)   the election may not take effect until at least 12 months after the date
on which such election is made;     (b)   the payment with respect to which such
election is made must be deferred (other than a distribution upon death or
Unforeseeable Emergency) for a period of not less than five (5) years from the
date such payment would otherwise have been paid; and     (c)   any subsequent
election affecting a distribution at a specified time (or pursuant to a fixed
schedule) may not be made less than 12 months before the date the payment is
scheduled to be paid.

Any such revised election will become irrevocable as of the earlier of the last
permissible date for making such election under (a) or (c) above.

17



--------------------------------------------------------------------------------



 



          6.5 Transition Elections.
          Notwithstanding Sections 4.3, 6.3 and 6.4 above, the distributions and
distribution elections (and subsequent changes thereto) permitted by the Company
prior to 2009 pursuant to the transition relief under Code Section 409A, shall
be given full force and effect. In addition, Participants shall be permitted to
make such further elections to change the time and form of payment as are
permitted by the Company under Section 6.4 above.
          6.6 Designation of Beneficiaries.
          Each Participant shall have the right, at any time, to designate one
(1) or more persons or an entity as Beneficiary (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of a
Participant’s death prior to complete distribution of the Participant’s Account.
Each Beneficiary designation shall be in such form as prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. Designation by a married Participant of a Beneficiary
other than the Participant’s spouse shall not be effective unless the spouse
executes a written consent that acknowledges the effect of the designation and
is witnessed by a notary public, or the consent cannot be obtained because the
spouse cannot be located.
          6.7 Change of Beneficiary Designation.
          Except as provided below, any nonspousal designation of Beneficiary
may be changed by a Participant without the consent of such Beneficiary by the
filing of a new designation with the Committee. The filing of a new designation
shall cancel all designations previously filed.
          6.8 No Beneficiary Designation.
          If any Participant fails to designate a Beneficiary in the manner
provided above, or if the Beneficiary designated by a deceased Participant dies
before the Participant or before complete distribution of the Participant’s
benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:

  (a)   The Participant’s surviving spouse;     (b)   The Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves issue surviving, then such issue shall take by right of
representation the share the parent would have taken if living;     (c)   The
Participant’s parents;     (d)   The Participant’s estate.

18



--------------------------------------------------------------------------------



 



          6.9 Withdrawals for Unforeseeable Emergency.
          A Participant may apply in writing to the Committee for, and the
Committee may permit, a withdrawal of all or any part of a Participant’s
Account, together with all earnings, gains and losses thereon, if the Committee,
in its sole discretion, determines that the Participant has incurred an
Unforeseeable Emergency. The amount that may be withdrawn shall be limited to
the amount reasonably necessary to relieve the Unforeseeable Emergency upon
which the request is based, plus the federal and state taxes due on the
withdrawal, as determined by the Committee. The Committee may require a
Participant who requests a withdrawal on account of an Unforeseeable Emergency
to submit such evidence as the Committee, in its sole discretion, deems
necessary or appropriate to substantiate the circumstances upon which the
request is based and the unavailability of other resources with which the
Participant may relieve the Unforeseeable Emergency.
          6.10 Withholding.
          All distributions shall be subject to legally required income and
employment tax withholding. All deferrals shall be determined net of any
required tax or other withholdings (including, without limitation, withholdings
for FICA tax).

19



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION
          7.1 Committee.
          The Plan shall be administered by a Committee, which shall include the
Senior Vice President of Human Resources, the Chief Financial Officer and the
Senior Vice President and General Counsel, or the respective successors to those
positions. The Committee shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee may delegate to others certain aspects of the management and
operational responsibilities of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. No member of the Committee who is a Participant
shall participate in any matter relating to his status as a Participant or his
rights or entitlement to benefits as a Participant.
          7.2 General Powers of Administration.
          The Committee shall be the Plan Administrator under ERISA (the
“Administrator”). The Administrator will be responsible for the general
administration of the Plan and will have all powers as may be necessary to carry
out the provisions of the Plan and may, from time to time, establish rules for
the administration of the Plan and the transaction of the Plan’s business. In
addition to any powers, rights and duties set forth elsewhere in this Plan, it
will have the following powers and duties:

  (a)   To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;     (b)   To appoint or employ agents,
attorneys, actuaries, accountants, assistants or other persons (who may also be
Participants in this Plan or be employed by or represent the Company) at the
expense of the Company, as it deems necessary to keep its records or to assist
it in taking any other action authorized or required under the Plan;     (c)  
To interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of the Plan and resolve all questions arising under the
Plan;     (d)   To administer the Plan in accordance with its terms and any
rules and regulations it establishes; and     (e)   To maintain records
concerning the Plan as it deems sufficient to prepare reports, returns and other
information required by the Plan or by law; and

20



--------------------------------------------------------------------------------



 



  (f)   To direct the Company to pay benefits under the Plan, and to give other
directions and instructions as may be necessary for the proper administration of
the Plan.

          Any decision, interpretation or other action made or taken by the
Administrator arising out of or in connection with the Plan, will be within the
absolute discretion of the Administrator, and will be final, binding and
conclusive on the Company, and all Participants and Beneficiaries and their
respective heirs, executors, administrators, successors and assigns. The
Administrator’s determinations under the Plan need not be uniform, and may be
made selectively among Participants, whether or not they are similarly situated.
          7.3 Indemnification of Committee.
          The Company shall indemnify the members of the Committee against any
and all claims, losses, damages, expenses, including attorney’s fees, incurred
by them, and any liability, including any amounts paid in settlement with their
approval, arising from their action or failure to act, except when the same is
judicially determined to be attributable to their gross negligence or willful
misconduct.

21



--------------------------------------------------------------------------------



 



ARTICLE VIII
DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION
          8.1 Claims.
          A Participant, Beneficiary or other person who believes that he or she
is being denied a benefit to which he or she is entitled (hereinafter referred
to as “Claimant”), or his or her duly authorized representative, may file a
written request for such benefit with the Committee setting forth his or her
claim. The request must be addressed to the Committee at the Company at its then
principal place of business.
          8.2 Claim Decision.
          Upon receipt of a claim, the Committee shall advise the Claimant that
a reply will be forthcoming within a reasonable period of time, but ordinarily
not later than ninety days, and shall, in fact, deliver such reply within such
period. However, the Committee may extend the reply period for an additional
ninety days for reasonable cause. If the reply period will be extended, the
Committee shall advise the Claimant in writing during the initial 90-day period
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render the benefit determination.
          If the claim is denied in whole or in part, the Committee will render
a written opinion, using language calculated to be understood by the Claimant,
setting forth:

  (a)   the specific reason or reasons for the denial;     (b)   the specific
references to pertinent Plan provisions on which the denial is based;     (c)  
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;     (d)   appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review; and     (e)   the
time limits for requesting a review of the denial under Section 8.3 and for the
actual review of the denial under Section 8.4.

          If no notice is provided, the claim will be deemed denied. The
interpretations, determinations and decisions of the Administrator will be final
and binding upon all persons with respect to any right, benefit and privilege
hereunder, subject to the review procedures set forth in this Article.

22



--------------------------------------------------------------------------------



 



          8.3 Request for Review of a Denied Claim.
          Within sixty days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Senior
Vice President of Human Resources of the Company (“Executive Officer”) review
the Committee’s prior determination. Such request must be addressed to the
Executive Officer at the Company at its then principal place of business. The
Claimant or his or her duly authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which information shall be considered in the review under this Section without
regard to whether such information was submitted or considered in the initial
benefit determination.
          The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (a) was relied upon by the
Committee in making its initial claims decision, (b) was submitted, considered
or generated in the course of the Committee making its initial claims decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision or (c) demonstrates compliance by the Committee
with its administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Committee’s determination within such
60-day period, he or she shall be barred and estopped from challenging such
determination.
          8.4 Review of Decision.
          Within a reasonable period of time, ordinarily not later than sixty
days, after the Executive Officer’s receipt of a request for review, it will
review the Committee’s prior determination. If special circumstances require
that the sixty-day time period be extended, the Executive Officer will so notify
the Claimant within the initial 60-day period indicating the special
circumstances requiring an extension and the date by which the Executive Officer
expects to render its decision on review, which shall be as soon as possible but
not later than 120 days after receipt of the request for review. In the event
that the Executive Officer extends the determination period on review due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for making the benefit determination on review shall not take into account the
period beginning on the date on which notification of extension is sent to the
Claimant and ending on the date on which the Claimant responds to the request
for additional information.
          Benefits under the Plan will be paid only if the Executive Officer
decides in its discretion that the Claimant is entitled to such benefits. The
decision of the Executive Officer shall be final and non-reviewable, unless
found to be arbitrary and capricious by a court of competent review. Such
decision will be binding upon the Company and the Claimant. Without limiting the
foregoing, if the law provides that the Claimant may bring a legal action
alleging a claim for benefits under this Plan, then, no Claimant may file any
lawsuit in any court of law with respect to a claim for benefits hereunder
unless such Claimant has timely and properly taken all steps to submit his claim
to the Committee and to appeal any benefit denial to the

23



--------------------------------------------------------------------------------



 



Executive Officer, and has otherwise followed the application and review
procedures of this Plan.
          If the Executive Officer makes an adverse benefit determination on
review, the Executive Officer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:

  (a)   the specific reason or reasons for the denial;     (b)   the specific
references to pertinent Plan provisions on which the denial is based;     (c)  
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Executive Officer in making its
decision, (ii) was submitted, considered or generated in the course of the
Executive Officer making its decision, without regard to whether such instrument
was actually relied upon by the Executive Officer in making its decision or
(iii) demonstrates compliance by the Executive Officer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and     (d)   a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
the adverse benefit determination on such review.

          8.5 Discretionary Authority.
          The Committee and Executive Officer shall both have discretionary
authority to determine a Claimant’s entitlement to benefits upon his claim or
his request for review of a denied claim, respectively.

24



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION
          9.1 Power to Amend or Terminate.
          The Company reserves the right, by action of its Board in its sole
discretion, to retroactively or prospectively amend, modify or terminate this
Plan at any time.
          9.2 Distribution Upon Plan Termination.
          In the event the Company terminates the Plan in the manner permitted
under Section 9.1, no liquidation and payment of benefits shall occur as a
result of the termination; provided, however, that subject to the provisions of
Section 9.1, the Company may, in its discretion, provide by amendment to the
Plan for the liquidation and termination of the Plan where:

  (a)   the termination and liquidation does not occur proximate to a downturn
in the financial health of the Company and Affiliates;     (b)   the Plan and
all arrangements required to be aggregated with the Plan under Code Section 409A
are terminated and liquidated;     (c)   no payments, other than those that
would be payable under the terms of the Plan and the aggregated arrangements if
the termination and liquidation had not occurred, are made within twelve
(12) months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan;     (d)   all payments are made within
twenty-four (24) months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan; and     (e)   the Company and its
Affiliates do not adopt a new arrangement that would be aggregated with any
terminated arrangement under Code Section 409A, at any time within three
(3) years following the date of the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan.

          Notwithstanding the above, the Company may, in its discretion, provide
by amendment to liquidate and terminate the Plan where the termination and
liquidation occurs within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 United
States Code Section 503(b)(1)(A), provided that all amounts deferred under the
Plan are included in the Participants’ gross incomes in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):

  (a)   the calendar year in which the termination and liquidation occurs;

25



--------------------------------------------------------------------------------



 



  (b)   the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (c)   the first calendar year in which
the payment is administratively practicable.

          Notwithstanding the above, the Company may, in its discretion and
pursuant to irrevocable action, provide by amendment to liquidate and terminate
the Plan where the termination and liquidation occurs within the 30 days
preceding or the 12 months following a “change in control event” (as defined
under Code Section 409A), provided that the Plan and all arrangements required
to be aggregated with the Plan under Code Section 409A are terminated and
liquidated with respect to each Participant who experiences the “change in
control event,” and provided that under the terms of the termination and
liquidation all such Participants are required to receive all amounts of
compensation deferred under the Plan and all aggregated arrangements within
12 months of the irrevocable amendment.

26



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          10.1 Plan Not a Contract of Employment.
          The adoption and maintenance of the Plan shall not be or be deemed to
be a contract of employment between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
give or be deemed to give any person the right to be retained in the employ of
the Company or to restrict the right of the Company to discharge any person at
any time; nor shall the Plan give or be deemed to give the Company the right to
require any person to remain in the employ of the Company or to restrict any
person’s right to terminate his employment at any time.
          10.2 Non-Assignability of Benefits.
          No Participant, Beneficiary or distributee of benefits under the Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the amounts payable hereunder, which are
expressly declared to be unassignable and non-transferable. Any such attempted
assignment or transfer shall be void. No amount payable hereunder shall, prior
to actual payment thereof, be subject to seizure by any creditor of any such
Participant, Beneficiary or other distributee for the payment of any debt,
judgment, or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Participant, Beneficiary or other distributee hereunder.
          10.3 Severability.
          If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof; instead, each provision shall be fully severable and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.
          10.4 Governing Laws.
          All provisions of the Plan shall be construed in accordance with the
internal laws (but not the choice of laws) of Ohio, except to the extent
preempted by federal law.
          10.5 Binding Effect.
          This Plan shall be binding on each Participant and his heirs and legal
representatives and on the Company and its successors and assigns.
          10.6 Entire Agreement.
          This document and any amendments contain all the terms and provisions
of the Plan and shall constitute the entire Plan, any other alleged terms or
provisions being of no effect. The Plan, together with any Participation and
Deferral Election Forms, constitute the entire agreement between the parties
with respect to the subject matter hereof.

27



--------------------------------------------------------------------------------



 



          10.7 No Guaranty of Tax Consequences.
          While the Company has established, and will maintain, the Plan, the
Company makes no representation, warranty, commitment, or guaranty concerning
the income, employment, or other tax consequences of participation in the Plan
under federal, state, or local law.
          It is the intention and purpose of the Company that this Plan shall
be, at all relevant times, in compliance with (or exempt from) Code Section 409A
and all other applicable laws, and this Plan shall be so interpreted and
administered.  In addition to the general amendment rights of the Company with
respect to the Plan, the Company specifically retains the unilateral right (but
not the obligation) to make, prospectively or retroactively, any amendment to
this Plan or any related document as it deems necessary or desirable to more
fully address issues in connection with compliance with (or exemption from) Code
Section 409A and such other laws.  In no event, however, shall this section or
any other provisions of this Plan be construed to require the Company to provide
any gross-up for the tax consequences of any provisions of, or payments under,
this Plan and the Company shall have no responsibility for tax or legal
consequences to any Participant (or Beneficiary) resulting from the terms or
operation of this Plan.

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Plan to be signed as
of the 31st day of December, 2008.

                  INVACARE CORPORATION    
 
           
 
  By   /s/ Joseph S. Usaj    
 
           
 
           
 
  Its   SR VP Human Resources    
 
           

